
	

116 HR 4753 : Drone Origin Security Enhancement Act
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 4753
		IN THE SENATE OF THE UNITED STATES
		February 11, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To prohibit the Secretary of Homeland Security from operating or procuring foreign-made unmanned
			 aircraft systems, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Drone Origin Security Enhancement Act. 2.Prohibition on operation or procurement of foreign-made unmanned aircraft systems (a)Prohibition on agency operation or procurementThe Secretary of Homeland Security may not operate, provide financial assistance for, or enter into or renew a contract for the procurement of—
 (1)an unmanned aircraft system (UAS) that— (A)is manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country;
 (B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country;
 (C)uses a ground control system or operating software developed in a covered foreign country or by a corporation domiciled in a covered foreign country; or
 (D)uses network connectivity or data storage located in or administered by a corporation domiciled in a covered foreign country; or
 (2)a system manufactured in a covered foreign country or by a corporation domiciled in a covered foreign country for the detection or identification of covered unmanned aircraft systems.
 (b)WaiverThe Secretary of Homeland Security may waive the prohibition under subsection (a) on a case by case basis by certifying in writing to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that the operation or procurement that is the subject of such a waiver is required—
 (1)in the national interest of the United States; (2)for counter-UAS surrogate testing and training; or
 (3)for intelligence, electronic warfare, or information warfare operations, testing, analysis, and or training.
 (c)DefinitionsIn this section: (1)Covered foreign countryThe term covered foreign country means a country labeled as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113 of title 10, United States Code.
 (2)Covered unmanned aircraft systemThe term unmanned aircraft system has the meaning given such term in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 44802 note).
				
	Passed the House of Representatives February 10, 2020.Cheryl L. Johnson,ClerkRobert F. Reeves,Deputy Clerk